DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rettke (US 5,620,324). As disclosed in Figures 2-8 and in col. 3, line 33 to col. 4, line 10 of the specification, Rettke discloses an interconnecting alphabet toy comprising a plurality of main bodies, with at least on protruding portion on a portion of a side of one of the main bodies and a corresponding protrusion-receiving groove on a portion of a side of a second main body configured such that the first and second main bodies connect to form a letter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Rettke in view of Barnard (US 5,553,856).  Rettke discloses the claim limitations with the exception of the main bodies deforming when a force is applied thereto.  This feature is known in the art, as taught by Barnard at col. 4, lines 54-58 (which teaches an embodiment where its puzzle elements are formed of a foam-like material, which inherently has the property of deforming when a force is applied thereto), and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rettke in view of Santoro (US 2015/0161897).  Rettke discloses the claim limitations with the exception of the protrusion and groove portions being magnetic surfaces.  This feature is known in the art, as taught by Barnard at paragraph [0023], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results, and for the purpose of supplementing the connection properties of the protrusion and groove elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        January 12, 2022